— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered September 26, 1985, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial (Pitaro, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Judgment affirmed.
On the record before us, we do not find the arresting officer’s testimony to have been either incredible as a matter of law or patently tailored to avoid constitutional objections (see, People v Berrios, 28 NY2d 361; People v Hardy, 106 AD2d 403). Accordingly, the People met their burden of coming forward with sufficient evidence to establish that the search in question was constitutional. Brown, J. P., Weinstein, Niehoff and Spatt, JJ., concur.